DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 19-21, filed 12/13/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection under USC 101 of claims 1-20 has been withdrawn.  Applicant has amended the independent claims to further include limitations intended to overcome the outstanding 101 rejection.  Examiner agrees with applicant’s remarks that the claimed invention is no longer directed to an abstract without significantly more and the examiner has determined that the previous 101 rejection is overcome because the claimed invention recited now includes additional elements that integrate the judicial exception into a practical application.  Specifically, the claimed invention now includes reciting: “displaying, on a screen of the weight measuring device, the one of the number of measured weights w0, w1,…wn and the corresponding one of the number of sub-goal weights g0, g1,…gn that represents the short term desired weight for the associated one of the number of measured weights wo, w1,…wn to indicate a progress of the user towards achieving the short term desired weight,” and this additional limitation when taken in combination with all other limitations go beyond merely reciting an abstract idea for calculation of subgoal weights and further include applying the algorithm for calculating subgoal weights to a real world application of monitoring and displaying a user’s weight, weight progression, and tracking relative to a desired subgoal weight that provides a user with information as to how their current measured weight by the weight measuring device compares to the desired subgoal weight.  Therefore, the claimed invention is no longer considered to be directed to an abstract idea without significantly more, and the previous rejection under USC 101 is withdrawn.
Drawings
The drawings were received on 12/13/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the closest available prior art Thornton (US 2006/0015016), Hall (US 2013/0198214), Runyon et al. (US 2018/0294053), Kwon et al. (US 2016/0324468), and Thomas et al. (A Simple Model Predicting Individual Weight Change in Humans, 2014), either singularly or in combination, fail to anticipate or render obvious a method, comprising: 
“submitting, over a network, from a user device that is associated with a user to a cloud server that includes one or more processors, a desired weight Dw for the user and a timeframe (τ) in which the a desired weight Dw is to be achieved, wherein the desired weight Dw, and the timeframe (τ) are identified or entered by the user via a Graphical User Interface (GUI) on the user device;
generating, by one or more processors, a number of sub-goal weights go , g1,... gn based on a current weight Cw, a desired weight loss amount (ΔW), the desired weight Dw, a curve tension r which is set to an initial value that is greater than zero, and a timeframe (r) in which the weight loss amount (ΔW) is to be achieved, wherein the timeframe (r) includes a number (n) of time periods that each correspond with a pair of successive ones of the sub-goal weights go , g1,... gn such that sub- goal weight go corresponds with a beginning of the first one of the number (n) of time periods and sub-goal weight gn, corresponds with an end of the last one of the number (n) of time periods, and where the sub-goal weights go , g1,... gn are generated by the one or more processors using the sub-goal generation formulas: 
                
                    
                        
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            g
                        
                        
                            0
                        
                    
                    =
                    
                        
                            W
                        
                        
                            0
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                    =
                    
                        
                            ∆
                            W
                        
                        
                            1
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    e
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            10
                                        
                                    
                                
                            
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                    =
                    
                        
                            C
                        
                        
                            w
                        
                    
                
            
                
                    
                        
                            g
                        
                        
                            1
                        
                    
                    =
                    
                        
                            W
                        
                        
                            1
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                    =
                    
                        
                            ∆
                            W
                        
                        
                            1
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            r
                                        
                                        
                                            10
                                        
                                    
                                
                            
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                
            
                
                    
                        
                            g
                        
                        
                            2
                        
                    
                    =
                    
                        
                            W
                        
                        
                            2
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                    =
                    
                        
                            ∆
                            W
                        
                        
                            1
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            2
                                            r
                                        
                                        
                                            10
                                        
                                    
                                
                            
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                
            
                
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            g
                        
                        
                            n
                        
                    
                    =
                    
                        
                            W
                        
                        
                            n
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                    =
                    
                        
                            ∆
                            W
                        
                        
                            1
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            n
                                            r
                                        
                                        
                                            10
                                        
                                    
                                
                            
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            r
                                            τ
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            D
                        
                        
                            w
                        
                    
                    =
                    
                        
                            D
                        
                        
                            w
                        
                    
                
            

sending, by the one or more processors, the sub-goal weights g0, g1,…gn and the number of time periods that each correspond with the pair of successive ones of the sub-goal weights g0, g1,…gn to a weight measuring device that is associated with the user; 
receiving, by the one or more processors, one of a number of measured weights w0, w1,…wn from the weight measuring device that is associated with the user, wherein the one of the number of measured weights w0, w1,…wn measured by the weight measuring device that is associated with the user, wherein each one of the number of measured weights w0, w1,…wn is associated with a corresponding one of the number of sub-goal weights g0, g1,…gn for a same one of the number (n) of time periods, and wherein each one of the sub- goal weights g0, g1,…gn represents a short term desired weight for an associated one of the number of measured weights w0, w1,…wn; and
displaying, on a screen of the weight measuring device, the one of the number of measured weights w0, w1,…wn and the corresponding one of the number of sub-goal weights g0, g1,…gn that represents the short term desired weight for the associated one of the number of measured weights wo, w1,…wn to indicate a progress of the user towards achieving the short term desired weight” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis including recited formulas) 
w, a desired weight loss amount (ΔW), the desired weight Dw, a curve tension r which is set to an initial value that is greater than zero, and a timeframe (r) in which the weight loss amount (ΔW) is to be achieved.

Claims 2-7 are allowed for the same reasons explained with respect to claim 1 because they are dependent upon claim 1.

Claim 8 is allowed for the same reasons explained above since it is the corresponding computer program product claim of method claim 1.

Claims 9-14 are allowed for the same reasons explained with respect to claim 8 because they are dependent upon claim 8.

Claim 15 is allowed for the same reasons explained above since it is the corresponding system claim of method claim 1.

Claims 16-20 are allowed for the same reasons explained with respect to claim 15 because they are dependent upon claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Villard et al. (US 2015/0107910) discloses a method for providing personalized recommendations to an individual, relating to monitoring his or her weight, comprising the steps of /a/ obtaining a plurality of prior weighings for the individual concerned, each weighing giving the total weight and the body fat percentage, /b/ deriving a characteristic curve (S1) for the individual by associating at least the total weight and the fat body mass, /c/ obtaining a target total weight (P2) for the user to achieve by the end of a target period, and therefore a target total weight change, /d/ deducing a target number of calories to burn, corresponding to target changes in the fat body mass and lean body mass deduced from the total weight change, /e/ providing the user with personalized instructions on exercise and/or diet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865         

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
12/22/2021